Allen, J.
(dissenting): Our statute, G. S. 1935,'60-3441, provides :
“Any creditor, whose claim becomes a lien prior to the expiration of the time allowed by law for the redemption of creditors may redeem. A mortgagee may redeem upon the terms hereinafter prescribed before or after the debt secured by the mortgage falls due.”
In Sigler v. Phares, 105 Kan. 116, 181 Pac. 628, the right of the second mortgagee to redeem was recognized in a careful opinion by Justice Mason. The right; of course, was subject to the right of the owner to redeem within the twelve months of the redemption period.
It would seem, therefore, that the ruling in the present case not only overrules Sigler v. Phares, but nullifies the statute.
In Federal Farm, Mortgage Corp. v. Crane, 153 Kan. 114, 109 P. 2d 82, the junior mortgagee, although joined as defendant, filed no answer and demanded no affirmative relief. We held, and I think properly held, that the lien was extinguished. In the present case the appellant prayed that its lien be adjudicated and that the court should adjudge and decree that it should have the right of redemption. Certainly there was no waiver.